Exhibit 10.1 EXTENSION AGREEMENT This Extension Agreement (this “Agreement”), dated as of June 30, 2011, is entered into by and among Robertson Health Services, Inc. (formerly NxOpinion, LLC), a Nevada corporation (“Company”) and (“Lender”). RECITALS: WHEREAS, the Lender has loaned $ to the Company evidenced by an Amended and Restated Promissory Note Agreement dated May 28, 2010 with maturity date of June 30, 2011 (“Note”); and WHEREAS, the Company and Lender agree to extend the maturity date of the Note in accordance with the terms hereof. AGREEMENT: NOW THEREFORE, in consideration of the foregoing premises and the mutual covenants set forth in this Agreement, the parties hereto agree as follows: 1. Extension of Maturity Date.The Maturity Date under the Note is hereby extended for an additional 3 months until September 30, 2011. 2. Interest.The unpaid principal balance shall continue to accrue interest at a rate of . 3. Full Force and Effect.Except as otherwise expressly provided herein, the Note shall remain in full force and effect.Except for any waivers and modifications contained herein, this Agreement shall not in any way waive or prejudice any of the rights or obligations of the Lender or the Company under the Note, under any law, in equity or otherwise, and such waivers and modifications shall not constitute a waiver or modification of any other provision of the Note nor a waiver or modification of any subsequent default or breach of any obligation of the Company or of any subsequent right of Lender. IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of June 30, 2011. Company: Robertson Health Services Inc. Lender: [Name, Title] [Name]
